Case 3:18-cv-01174-BJD-JRK Document 58 Filed 01/07/19 Page 1 of 2 PageID 2874



                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


 CITY OF JACKSONVILLE, FLORIDA)
 and JEA,                     )
                              )
              Plaintiffs,     )
                              )
          v.                  )                     Case No. 3:18-cv-1174-BDJ-JRK
                              )
 MUNICIPAL ELECTRIC AUTHORITY )
 OF GEORGIA,                  )
                              )
              Defendant.      )

 NOTICE OF POTENTIAL STATEMENT OF INTEREST BY THE UNITED STATES

       The United States, acting on behalf of the United States Department of Energy,

respectfully notifies the Court that the United States Department of Justice is considering

whether to file a Statement of Interest under 28 U.S.C. § 517 relating to pending motions to

remand this case to state court. Currently, two motions for remand are pending, one filed by the

City of Jacksonville, and the other by the Jacksonville Energy Authority. See ECF Nos. 28

(motion to remand by Plaintiff JEA) & 29 (motion to remand by Plaintiff City of Jacksonville).

The motions have been fully briefed.

       1.      The United States’ consideration of whether to file a Statement of Interest in this

matter has been impacted by the lapse in government funding. At the end of the day on

December 21, 2018, the appropriations act that had been funding the Department of Justice

expired and appropriations to the Department lapsed. The Department of Justice does not know

when funding will be restored by Congress. Absent an appropriation, Department of Justice

attorneys are prohibited from working, even on a voluntary basis, except in very limited
Case 3:18-cv-01174-BJD-JRK Document 58 Filed 01/07/19 Page 2 of 2 PageID 2875



circumstances, including “emergencies involving the safety of human life or the protection of

property.” 31 U.S.C. § 1342.

       2.      The United States files this notice in hopes that the Court will reserve ruling on

the pending motions to remand until such time as the United States either files a Statement of

Interest or notifies the Court that it will not file a Statement of Interest. The United States expects

to make this filing as soon as practicable after Congress restores funding that enables the

Department of Justice to resume its usual litigation functions.



DATED: January 7, 2019                                 Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       MARIA CHAPA LOPEZ
                                                       United States Attorney


                                                       /s/ ____________________
                                                       RUTH A. HARVEY
                                                       KIRK T. MANHARDT
                                                       J. TAYLOR McCONKIE
                                                       RODNEY MORRIS
                                                       United States Department of Justice
                                                       1100 L Street, N.W., No. 7016
                                                       Washington, D.C., 20005
                                                       (202) 307-0244
                                                       john.t.mcconkie@usdoj.gov

                                                       Attorneys for the United States
